Case: 4:16-cv-02163-CDP Doc. #: 321 Filed: 07/14/21 Page: 1 of 1 PageID #: 5683



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

  MISSOURI PRIMATE FOUNDATION,                       )
  etaL,                                              )
                                                     )
                      Plaintiffs and                 )
                      Counterclaim Defendants,       )
                                                     )
  v.                                                 )          Case No. 4:16-cv-02163
                                                     )
  PEOPLE FOR THE ETHICAL                             )
  TREATMENT OF ANIMALS, INC., et al.,                )
                                                     )
                      Defendants and                 )
                      Counterclaim Plaintiffs.       )

                            ORDER GRANTING MOTION FOR SEALING

          Before the Court is Counterclaim Plaintiffs' Motion for Sealing Motion Requesting

 Transfer Order and Attendance of the United States Marshals Service. Good cause appearing, IT

 IS HEREBY ORDERED that Counterclaim Plaintiffs' motion is GRANTED as foll ows:

       1. Counterclaim Plaintiffs' Motion for Sealing Motion Requesting Transfer Order and

          Attendance of the United States Marshals Service shall remain under seal until the transfer

           is completed.

       2. Counterclaim Plaintiffs shaJI notify the Court of the completed transfer within two business

          days after its completion, after which time the Court will direct the Clerk to unseal the

          docket entry.




                   (±
 Date: _ J_,___,_/_.__'-+-/_
                           2-f_   _   _                   ~
                                                         CATHERINE D. PERRY
                                                                             114--
                                                         UNITED STATES DISTRICT JUDGE
